Cardozo, J.
I think there can be no doubt that this case was correctly disposed of at the circuit. It was conceded on the argument that the sale was of specific articles, *286and that the title vested in the vendee. That being so, it is well settled that the loss follows or attaches to the title. The vendor becomes simply a bailee, and cannot, where there is no fault upon his part, be liable by reason of the destruction of the bailment. (Curtiss v. Prinderville, 53 Barb. 186.)
The judgment should be affirmed.
i
Geo. G. Barnard, J., concurred.